         Case 1:12-cr-00423-AJN Document 203 Filed 04/09/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 9, 2021


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Minh Quang Pham
                       S1 12 Cr. 423 (AJN)

Dear Judge Nathan:

       The parties jointly write regarding the status of this case.

        The attached Superseding Indictment was returned by the grand jury yesterday. The
parties respectfully request that the Court schedule a date for the defendant to be arraigned on
charges. Counsel for Pham has indicated that Pham has agreed to have the arraignment
conducted via video conference and has consented to the exclusion of time under the Speedy
Trial Act through the date of the arraignment.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York


                                                  By: ________/S/__________________
                                                       Anna M. Skotko / David W. Denton, Jr.
                                                       Assistant United States Attorneys
                                                       (212) 637-1591/2744

Cc: Defense Counsel (via email & ECF)
